DAVIDSON, Judge,
(dissenting).
The admitted acts and conduct on the part of the alleged injured party were such as to make her an accomplice witness as a matter of law. Hinson v. State, 152 Texas Cr. Rep. 159, 211 S.W. 2d 750; Pipkin v. State, 154 Texas Cr. Rep. 640, 230 S.W. 2d 221; Gottschalk v. State, 157 Texas Cr. Rep. 276, 248 S.W. 2d 473.
There being no corroboration of the testimony of the accomplice as to the guilt of the appellant, the facts are insufficient to support the conviction.
It must be remembered that the accomplice witness could not corroborate herself.
I respectfully dissent.